                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

LISA R. MURPHY                                                                         PLAINTIFF
ADC #760343

v.                                Case No. 1:18-cv-00082-KGB

PAYNE, Director, ADC, et al.,                                                       DEFENDANTS

                                           JUDGMENT

       Pursuant to the Order entered this date, it is considered, ordered, and adjudged that plaintiff

Lisa Murphy’s claims are dismissed without prejudice.

       It is so adjudged this 7th day of May, 2019.

                                                            ___________________________
                                                             Kristine G. Baker
                                                             United States District Judge
